Title: To Thomas Jefferson from Giacomo Raggi, 13 October 1823
From: Raggi, Giacomo
To: Jefferson, Thomas

Sir Balto. 13th Octr. 1823You do the favr. to remit me in New York one hundred Dollars, directed to the same person you Direct the other letters—I wish this money in order to depart for Italy, to fulfil the commission of the University—I should not have troubled you had I been able to sell my sculptures in Richmond—I would entreat you not fail in this remittance as it will be necessary for me to have the money to go to Italy—At Richmnd. I spoke to Dr Brockenbrough he promised to remit me 100$ in Balto—he has not done it, & I am obliged to borrow money here to go to New. York—Respectfully Yr Obt StGiacomo Raggi